TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 20, 2015



                                     NO. 03-11-00669-CV


                Tom Bennett and James B. Bonham Corporation, Appellants

                                               v.

                                Larry Wayne Grant, Appellee




     APPEAL FROM THE 33RD DISTRICT COURT OF SAN SABA COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
 REFORMED AND, AS REFORMED, AFFIRMED ON MOTION FOR REHEARING --
                     OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on July 13, 2011. We withdraw the

opinion dated August 13, 2014, and the supplemental opinion and judgment dated September 26,

2014, and substitute the following opinion and judgment in their place. Having reviewed the

record and the parties’ arguments, the Court holds that there was error in the trial court’s

judgment, but that such error does not require the judgment to be reversed because Grant has

filed a remittitur. Therefore, the Court reforms the trial court’s judgment to award Larry Grant

$512,109 in exemplary damages against Tom Bennett and $512,109 in exemplary damages

against the James B. Bonham Corporation. The Court affirms the judgment as reformed. Each

party shall bear his own court costs relating to this appeal, both in this Court and in the court

below.